Citation Nr: 1733915	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  04-28 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant & B.P.


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from January 1984 to January 1988 and from September 1990 to June 1991 in the United States Army, with service in Iraq during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The claim was added to the appeal and remanded by the Board in February 2010 pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) as part of an underlying increased rating issue.  Other matters arising from the June 2003 rating decision underwent multiple adjudications by both the Board and the United States Court of Appeals for Veterans Claims (Court) between 2006 and 2012.  However, these other matters have now been fully resolved, and the only claim stemming from the June 2003 rating decision that remains on appeal is the claim for a TDIU.

In April 2012, the Board remanded the TDIU claim for further development.

In October 2015, the Veteran testified before Veterans Law Judge (VLJ) Crowley during a videoconference hearing.  The Veteran's testimony was not limited to, but included, the matter of entitlement to a TDIU.  A transcript of the hearing is included in the electronic claims file.  

In March 2016, the Board denied a number of claims.  The claim for a TDIU was remanded as inextricably intertwined with newly-perfected claims that required remand for a Board hearing.

In June 2016, the Veteran testified before VLJ Tenner during a videoconference hearing on the matters remanded in March 2016.  The Veteran's testimony was not limited to, but included, the matter of entitlement a TDIU.  A transcript of the hearing is included in the electronic claims file.  

In December 2016, the Veteran was sent a letter notifying him that when two hearings have been held by different VLJs concerning the same issue, the law requires that the Board assign a third VLJ to decide the common issues by way of a panel decision.  See 38 U.S.C.A. § 7102(a); 38 C.F.R. § 19.3.  The Veteran was afforded the opportunity for a third hearing on the common issue of entitlement to a TDIU, but declined in January 2017.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  Thus, no further hearing will be held, and this adjudication constitutes the panel decision on the single issue common to the October 2015 and June 2016 hearings.  A separate decision on the issues exclusive to VLJ Tenner will also be issued.  Other than this panel decision, there are no other issues exclusive to VLJ Crowley that remain pending; his March 2016 adjudication fully resolved all other matters.

The Board recognizes that in September 2016, the Veteran filed a timely notice of disagreement (NOD) in response to a September 2016 rating decision.  However, as September 2016 correspondence indicates the RO has responded to the NOD, remand of these claims for the issuance of a statement of the case (SOC) is unnecessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Additional evidence has been associated with the record since the RO's last readjudication of the claim.  However, in March 2017, the Veteran waived his right to have such evidence reviewed in the first instance by the RO.  


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The central inquiry is, "whether the Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  

As described above, the Veteran's claim for a TDIU stems from 2002 claims for higher ratings for posttraumatic stress disorder (PTSD) and a left knee disability.  He has four service-connected disabilities, consisting of PTSD (50 percent disabling), chondromalacia of the left knee, status-post arthroscopy (10 percent disabling), tinnitus (10 percent disabling), and bilateral hearing loss (noncompensable).   His combined rating has been 40 percent since January 25, 1999, and 60 percent since August 23, 2011.  38 C.F.R. § 4.16 provides exceptions for considering multiple disabilities as one for the purpose of establishing a 60 percent disability rating, but these do not apply.  Thus, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) have not been met at any point in the appeal period.

However, it is VA's policy that all Veterans who are unable to secure a substantially gainful occupation by reason of service- connected disabilities "shall be rated totally disabled."  See 38 C.F.R. § 4.16(b).  Significantly, the Court has held that the Board has no power to award a TDIU under 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director, Compensation Service for consideration of an "extraschedular rating" under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  While the Board cannot award a TDIU on an extraschedular basis in the first instance in the absence of a referral to VA's Director, Compensation Service, and there was no such referral here, the Board will consider whether a remand for such referral is warranted.  In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court held that the Board's denial of referring an extra-schedular rating in the first instance does not violate the prejudice safeguard set forth in Bernard v. Brown, 4 Vet. App. 384 (1993) (holding that the Board must consider and discuss whether the veteran would be prejudiced by its action in adjudicating merits of a claim when the merits had not been reached by the agency of original jurisdiction).  

Consequently, the Board must determine whether the Veteran's service-connected disabilities have precluded him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage.") Moore v. Derwinski, 1 Vet. App. 356 (1991).

In so doing, the Global Assessment of Functioning (GAF) scores assigned by mental health providers during the course of the appeal will be discussed.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) at 44-47.  A GAF score is probative as it relates directly to the veteran's level of impairment of social and industrial adaptability.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The record shows the Veteran completed 12 years of education.  He has not worked since being discharged from military service in 1991.  See, e.g., records from the Social Security Administration (SSA).  He reports that he has not attempted to obtain employment since discharge, and has completed no additional education or training since that time.  See VA Form 21-8940.  

In 1993, the SSA awarded disability benefits to the Veteran due to his PTSD, effective from June 1991.  In 1996, the SSA reviewed the case as medical records had indicated the condition could improve, and the Veteran's benefits were terminated.  The SSA found that while the Veteran was depressed, he was capable of remembering and following simple instructions.  The SSA concluded that since he had the capacity to work, the Veteran's disability benefits would cease as of July 31, 1996.  Thereafter, the Veteran and his attorney appealed the SSA determination, and in 1997, the SSA resumed benefits, finding that his psychiatric disorders met impairment requirements and had not improved under applicable regulations.

In connection with his claim for a higher rating for his PTSD, the Veteran underwent a VA psychiatric examination in April 2003.  The examiner noted he was alert and fully oriented.  His thought processes were coherent.  He did not have suicidal or homicidal ideation, and insight and judgment were adequate.  There was no overt psychosis.  He was assigned a GAF score of 59.

In September 2004, a VA examination pertaining to the left knee was conducted, but the examiner did not provide any findings regarding employability.   The Veteran reported flare-ups of knee pain, but reported no problems performing activities of daily living.  He reported working odd jobs since discharge, but that he was disabled from his PTSD and knee problems.  On examination, the examiner noted that the Veteran got up and down from the chair with ease, walked without a limp, and got on and off the examining table with no difficulty.  The examiner diagnosed status-post arthroscopy of the left knee by history, with no detectable abnormality present, including on x-ray.

On VA psychiatric examination in October 2004, the Veteran reported the longest he had held a job was 7 days at a plantation company.  He stated he was fired.  He reported difficulty keeping a job due to anger problems, and that he had not worked since 1991.  On examination, the Veteran was noted to appear a bit disheveled.  Speech was normal.  He was in a bad mood and affect was constricted.  Thought processes were mostly normal with some circumstantiality.  There was no suicidal ideation, homicidal ideation, hallucinations, or delusions.  Judgment and insight were fair.  He could manage his financial affairs and activities of daily living.  The examiner assigned a GAF score of 50.

On VA psychiatric examination in March 2008, the Veteran's speech was clear and coherent.  He was agitated and his affect was constricted.  Attention and orientation were intact.  Thought processes were unremarkable.  He had no delusions and had normal judgment and insight.  He had some inappropriate behavior.  There was no obsessive/ritualistic behavior, or homicidal or suicidal thoughts.  Impulse control was fair and there were no episodes of violence.  He could maintain hygiene.  Memory was normal.  The Veteran was competent and could manage his financial affairs.  

The examiner assigned a GAF score of 62.  She noted the Veteran had not worked since his military discharge, but found, "there [sic] is no clear relation between his unemployment and PTSD symptoms."  The examiner found there was no total occupational impairment.  Rather, she determined that there was an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, with generally satisfactory functioning.  She found that his irritability and sleep disruption could mildly reduce his efficiency/productivity in a work setting.

On VA psychiatric examination in July 2009, the Veteran was clean and casually dressed.  Psychomotor activity and speech were normal.  The Veteran was irritable and agitated.  He was easily distracted.  He was fully oriented.  Thought processes and content were unremarkable and there were no delusions.  Judgment and insight were normal.  There was no inappropriate behavior or obsessive/ritualistic behavior.  He reported occasional passive homicidal and suicidal ideation.  Impulse control was fair and there were no episodes of violence.  He could maintain hygiene but required some help with daily activities due to physical health problems.  Remote and immediate memory were normal, but recent memory was moderately impaired.  He was competent and could manage financial affairs.  The Veteran reported that rage, anger, and concentration problems prevented him from working.

The examiner assigned a GAF score of 57.  She found there was not total occupational impairment due to PTSD.  Rather, she determined that there was an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, with generally satisfactory functioning.  She stated that his irritability and anhedonia may moderately reduce his social capacity and efficiency/productivity. 

In a June 2011 letter, a VA psychiatrist, Dr. H., stated the Veteran had been seen for a number of years for depression and PTSD.  Dr. H. stated he was writing the letter in support of the Veteran's application for disability, and it was his opinion that the Veteran would not be able to sustain gainful employment in the future.

On VA psychiatric examination in August 2011, the Veteran's symptoms included depression, anxiety, and chronic sleep impairment.  He appeared mildly disheveled.  His speech was generally normal.  Memory was normal.  The Veteran was oriented and attention was intact.  Abstract reasoning was good.  

The examiner did not find total occupational impairment, but instead, occupational and social impairment with reduced reliability and productivity.  The examiner further stated, "it is likely that the Veteran would have difficulty in obtaining/maintaining employment at this time. However, the undersigned is unable to state that [the] Veteran is unemployable solely due to PTSD symptoms at this time."  The Veteran's unemployability appeared due to a combination of non-service connected conditions, including diabetes, thyroid cancer, and pancreas problems, in addition to PTSD, according to his report.  The examiner assigned a GAF score of 52.

On VA psychiatric examination in April 2015, the Veteran reported that his only job since service discharge was in a flower shop for three weeks before he was laid off.  His symptoms on examination included depression, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.  He was mildly disheveled.  He had inappropriate laughter during the interview.  Speech was loud but not pressured.  He seemed to have some difficulty comprehending questions.   Speed of thinking and responding were normal.  Thought processes were circumstantial at times.  There was no overt evidence of mental content symptomatology, perceptual disturbance, or gross cognitive confusion.  Judgment and insight were limited to fair.  Memory was somewhat impaired.  Orientation was normal.  Abstract reasoning was normal.  He had problems with attention and focus.  He was competent to manage his financial affairs.

The examiner stated that the Veteran did not have severe symptoms of PTSD that would result in total occupational impairment.  Instead, she determined there was an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, with generally satisfactory functioning.  The examiner stated that the Veteran's irritability and anger would likely result in difficulty interacting with others on the job, and chronic sleep problems could contribute to frequent tardiness.  Motivation, attention, and concentration problems could result in increased errors and reduced efficiency.  However, his overall job productivity would only be "mildly to moderately impaired" due to PTSD.  The Veteran reported unemployability due to non-service connected diabetes and pancreatitis, as well as PTSD.  The examiner stated he could be unemployable due to these combined medical and mental health problems, but not due to PTSD alone.

On VA examination for the left knee in April 2015, the Veteran reported no flare-ups or functional impairment of the knee.  He did not require assistive devices.  The examiner found the left knee disability did not impact his ability to perform any type of occupational task, including activities involving standing, walking, lifting, or sitting.

At the October 2015 hearing with VLJ Crowley, the Veteran testified that he had not worked since his military discharge.  He testified that the causes of his unemployability were nightmares, anger, and sweating.  He stated he tried to look for a job, but he had no luck.

At the June 2016 hearing with VLJ Tenner, the Veteran testified that he could not work because of anger and chronic sleep problems.  B.P. additionally testified regarding the Veteran's temper and anger problems.

On VA audiological examination in July 2016, the Veteran reported that his hearing loss impacted ordinary conditions of daily life, including the ability to work, in that he had trouble understanding speech.  Tinnitus did not impact daily life, including the ability to work.

Additionally, VA treatment records show GAF scores obtained on a number of occasions, including 58 in July 2012, 55 in March 2012, 55 in September 2011, 53 in June 2011, 49 in November 2010, 65 in February 2009, 48 in December 2009, 65 in December 2008, 65 in October 2008, 65-70 in July 2007, 65 in December 2006, and 65 in July 2006, 55 in September 2004, and 45 in January 2004.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  

Evidence in support consists of the June 2011 letter from Dr. H., and the determination of the SSA.  The June 2011 letter is of diminished probative value as Dr. H. did not provide any explanation or rationale for his statement.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

The Board has carefully considered the SSA's determination, however, the remaining large volume of evidence is to the contrary as it pertains to the Veteran's ability to work.  Psychiatric VA examiners in March 2008, July 2009, August 2011, and April 2015 each explicitly determined that the Veteran's psychiatric symptoms did not result in total occupational impairment.  The March 2008 VA psychiatric examiner added that there was no clear relationship between the Veteran's unemployment and psychiatric symptoms.  The April 2015 examiner noted that his overall job productivity would only be "mildly to moderately impaired" due to PTSD.  The examiners generally explained that particular symptoms of the Veteran's PTSD, such as his irritability, sleep impairment, and problems with motivation, attention, and concentration could cause work-related problems such as reduced efficiency, tardiness, problems in interacting, but that his disability did not totally preclude employment.  As the VA examiners' opinions contain an explanation of the reasons for the conclusions based on an accurate review of the pertinent evidence, including an accounting of the particular aspects of working that could be affected, they are entitled to significant probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

Moreover, the Veteran's psychiatric symptoms and GAF scores do not reflect total occupational impairment.  He has been alert and oriented throughout the appeal.  Thought processes, memory, abstract reasoning, insight, and judgment have been largely normal.  His GAF scores have predominantly ranged from 52 to 70, indicating mild to moderate symptoms.  While low scores of 48, 49, and 50 were documented in the course of the appeal, these are isolated among a number of higher scores.

Additionally, the record contains no finding that the Veteran's remaining service-connected disabilities, consisting of the left knee disability, tinnitus, and bilateral hearing loss, render him unable to secure or follow a substantially gainful occupation.  To the contrary, the April 2015 VA examiner found the left knee disability did not impact his ability to perform any type of occupational task, including activities involving standing, walking, lifting, or sitting.  The July 2016 audiological examiner found that tinnitus did not impact daily life, including the ability to work.  While the Veteran's hearing loss caused difficulty understanding speech, the examiner did not render a finding that he was unable to secure or follow a substantially gainful occupation due to hearing loss.

The only remaining evidence in support of the claim is the competent and credible lay evidence.  However, the VA examiners are medical professionals who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  The examiners, in providing the requested medical opinions, used their expertise in reviewing the facts of this case and determined that the Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.  As the examiners explained the reasons for their conclusions based on an accurate characterization of the evidence, including the lay statements, the opinions are entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008).  In weighing the VA examiner's opinions against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professionals outweighs that of the general lay assertions.

The weight of the evidence is against a TDIU as it indicates that the Veteran's service- connected disabilities do not produce unemployability.  On this record, the Board finds that no basis exists to warrant referral of the claim to the Director, Compensation Service, for extraschedular consideration.  Bowling, 15 Vet. App. 1 (2001).  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. 

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  VA satisfied its duty to notify in an August 2010 letter.  Moreover, at the October 2015 and June 2016 hearings, the undersigned VLJs clarified the issue on appeal and identified potentially relevant additional evidence that the Veteran could submit in support of the claim.  These actions by the undersigned VLJs satisfy the obligations imposed by 38 C.F.R. § 3.103. See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  Appropriate VA medical inquiries have been accomplished and are factually informed, medically competent and responsive to the issues under consideration.  

A single opinion on the combined effects of all of the Veteran's service connected disabilities was not obtained.  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities in a claim for TDIU.  Geib v. Shinseki, 733 F.3d 1350, 1354  (Fed. Cir. 2013). The ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one, it is a determination for the adjudicator.  Id.  The need for a combined-effects medical examination report or opinion in a TDIU case is to be determined on a case-by-case basis, and here, the record is sufficient for deciding the claim without remand.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013). 

Further, neither the Veteran nor his representative have argued that the VA examiner's opinions are inadequate, or that any prejudice results from the assistance provided for this appeal.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, (U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board is further satisfied that the RO substantially complied with its March 2016 remand directives as the Veteran was afforded his requested hearing.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  

ORDER

A TDIU is denied.



____________________________                       ____________________________ 
           JOHN J. CROWLEY                                                  M. TENNER            
            Veterans Law Judge	                                              Veterans Law Judge
       Board of Veterans' Appeals  		        Board of Veterans' Appeals


____________________________
JOHN Z. JONES
Veterans Law Judge 
Board of Veterans' Appeals




Department of Veterans Affairs


